 

AMENDMENT TO SECURITIES PURCHASE AGREEMENT

 

This Amendment to Securities Purchase Agreement (the “Amendment”) is entered
into this 19th day January, 2018, by and between Canbiola, Inc., a Florida
corporation (the “Company”), and RedDiamond Partners LLC, a limited liability
company formed under the laws of Delaware (the “Purchaser”).

 

R E C I T A L S

 

WHEREAS, the parties entered into a Securities Purchase Agreement on or around
October 13, 2017 (the “Purchase Agreement”), whereby the Company agreed to sell
to Purchaser, and the Purchaser agreed to purchase from the Company, 157,895
shares of the Company’s Series B Convertible Preferred Stock at a price per
share of $0.95, or $150,000 total, pursuant to the terms of the Purchase
Agreement.

 

WHEREAS, the parties have consummated the transactions contemplated by the
Purchase Agreement and wish to extend the Purchase Agreement to the purchase of
an additional 262,104 Preferred Shares for $0.95 per share, or $249,000 total,
pursuant to the terms of this Amendment.

 

WHEREAS, the parties wish to hereby amend the Purchase Agreement to provide for
the above detailed purchase and sale of Preferred Shares.

 

The Agreement is amended as follows:

 

1. Purchase. The Purchaser agrees to purchase from the Company and the Company
agrees to sell to the Purchaser an aggregate of an additional $249,000 of
Preferred Shares at a purchase price equal to $0.95 per share, for an aggregate
of 262,104 Preferred Shares. The purchase of Preferred Shares as contemplated by
this Amendment shall be made in three equal tranches of $83,000 or 87,368
Preferred Shares per tranche.

 

2. Closings. Concurrent with the execution and delivery of this Amendment by the
parties hereto, the Company and the Purchaser shall conduct a Closing at which
the Purchaser shall purchase and the Company shall sell 87,368 Preferred Shares
for $83,000 (the “First Amended Closing”). Subsequent to the First Amended
Closing, the Company and the Purchaser shall conduct two (2) additional
identical Closings on each monthly anniversary following the date of the First
Amended Closing until the Purchaser has purchased and the Company has sold an
aggregate of 262,104 Preferred Shares for $249,000. At the sole discretion of
the Purchaser, the Purchaser shall have the option to accelerate the date of any
and all additional Closings by providing the Company notice of such intent to
conduct a Closing at least three (3) Trading Days prior to the date of such
accelerated Closing.

 

3. Fixed Conversion Price. The parties agree that the “Fixed Conversion Price,”
as defined in the Purchase Agreement, for each Preferred Share to be issued
hereunder shall be based upon the result of 110% multiplied by the VWAP of the
common stock of the Company on the First Closing Date of the Purchase Agreement,
which equals $0.0101, and not the First Amended Closing.

 

 

 

 

4. Representations. The parties each affom, as of the date hereof, the accuracy
of their respective representations and warranties contained in the Purchase
Agreement.

 

5. Misc. Provisions. All terms and conditions of the Purchase Agreement remain
unchanged and shall apply hereto except as specifically hereby amended.
Capitalized terms used but not defined herein shall have the meaning ascribed to
them in the Purchase Agreement. This Amendment is specifically incorporated into
the Purchase Agreement. This Amendment may be executed in counterparts, each of
which shall be deemed to be an original instrument, but all such counterparts
together shall constitute one and the same instrument. The parties may execute
this Amendment by delivery of signature by facsimile transmittal, which shall be
deemed binding on the parties.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the date
set forth above.

 



[ex10-2_001.jpg] 

 

 2 

 



